         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 1 of 18




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                                 AND ARREST WARRANT


       I, Anthony Tomeo, being first duly sworn, herby depose and state as follows:
                                   PURPOSE OF THE AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging Arthur

Jackman (“JACKMAN”) with violations of 18 U.S.C. §§ 1512(c)(2) and 1752(a), in connection

with his actions at and inside the U.S. Capitol on or about January 6, 2021. I respectfully submit

that this Affidavit establishes probable cause to believe that JACKMAN (i) corruptly did obstruct,

influence, or impede an official proceeding before Congress, that is, the certification of the

Electoral College and (ii) did knowingly enter or remain in a restricted building or grounds, i.e.,

the U.S. Capitol, without lawful authority, or did knowingly, and with intent to impede or disrupt

the orderly conduct of Government business or official functions, engage in disorderly or

disruptive conduct.

                                BACKGROUND OF AFFIANT

       2.      Your affiant has been a Task Force Officer with the Federal Bureau of Investigation

(“FBI”) since 2013. As a Task Force Officer, I am authorized by law or by a Government agency

to engage in or supervise the prevention, detention, investigation, or prosecution of a violation of

Federal criminal laws. In addition to my regular duties, I am tasked with investigating criminal

activity in and around the U.S. Capitol grounds on January 6, 2021.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports by law enforcement personnel Because this Affidavit is submitted for the
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 2 of 18




limited purpose of establishing probable cause to support an application for an arrest warrant, it

does not contain every fact known by me or the United States. The dates listed in this Affidavit

should be read as “on or about” dates.

                                       PROBABLE CAUSE

       4.      Arthur JACKMAN is a 30-year-old resident of the state of Florida. JACKMAN has

identified himself as a member of a group known as the Proud Boys, and he has a Proud Boys

tattoo on his left wrist. As further described herein, JACKMAN engaged in unlawful activity at

the U.S. Capitol on January 6, 2021.

       5.      The Proud Boys describes itself as a “pro-Western fraternal organization for men

who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys

members routinely attend rallies, protests, and other First Amendment-protected events, some of

which have resulted in violence involving members of the group. There is an initiation process for

new members of the Proud Boys, and members often wear black and yellow polo shirts or other

apparel adorned with Proud Boys logos to public events.

                      The Attack on the U.S. Capitol Building and Grounds

       7.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       8.      On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public. A Joint Session of the United States House of Representatives and the United States

Senate (“the Joint Session”) convened in the United States Capitol building (“the Capitol”) to

                                                2
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 3 of 18




certify the vote of the Electoral College of the 2020 U.S. Presidential Election (“the Electoral

College vote”). During the Joint Session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the United

States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,

which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.

Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate

chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,

first in the joint session, and then in the Senate chamber.

        9.       On January 6, 2021, at approximately 12:45 p.m., a large crowd began to gather

outside the Capitol perimeter. Among other areas, a large crowd gathered near the pedestrian

entrance to the Capitol grounds on First Street, Northwest, near the Peace Monument. The entrance

was guarded by Capitol Police. Signage was prominently posted on metal barriers at the pedestrian

entrance and other locations that read, “AREA CLOSED By order of the United States Capitol

Police Board.”

        10.      Shortly thereafter, two men advanced toward the waist-high metal gate. A crowd

followed, and within minutes, the crowd overwhelmed the U.S. Capitol Police who were standing

behind the metal barriers. A crowd then advanced toward the U.S. Capitol.

        11.      After overwhelming the pedestrian gate near the Peace Monument and other

entrances, a crowd advanced on the U.S. Capitol where another line of U.S Capitol Police and

barricades attempted to stop the crowd from advancing to the walls of the building. Additional

people continued to arrive until what some have estimated to be thousands of people had gathered

in front of the Capitol on its west side.

                                                  3
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 4 of 18




        12.     At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        13.     At such time, the certification proceedings were still underway, and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

        14.     Shortly thereafter, members of the United States House of Representatives and

United States Senate, including the President of the Senate, Vice President Pence, were instructed

to—and did—evacuate the chambers. Accordingly, all proceedings of the United States Congress,

including the joint session, were effectively suspended until shortly after 8:00 p.m. the same day.

In light of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including

the danger posed by individuals who had entered the U.S. Capitol without any security screening

or weapons check, Congressional proceedings could not resume until after every unauthorized

occupant had left the U.S. Capitol, and the building had been confirmed secured. The proceedings

resumed at approximately 8:00 p.m. after the building had been secured. Vice President Pence



                                                4
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 5 of 18




remained in the United States Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

       15.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

          JACKMAN’s Participation in Unlawful Events at the Capitol on January 6, 2021

       16.     Shortly after plans for the January 6, 2021, demonstration were announced, certain

leadership figures of the Proud Boys announced that the Proud Boys would attend the

demonstration in Washington, D.C. Among other things, the self-described chairman of the Proud

Boys announced that the Proud Boys would turn out in record numbers, but Proud Boys would be

attending “incognito” instead of attending in their traditional black and yellow clothes. Similarly,

a self-described organizer of the Proud Boys, Joseph Biggs (“Biggs”), stated that he and “other

leadership” had decided to attend in plain clothes to blend in.1

       17.     On January 6, 2021, individuals that have been identified as a group of people that

hold themselves out as Proud Boys were depicted on the east side of the U.S. Capitol. Consistent

with the directive issued by organizers of the Proud Boys, including Biggs, none of the men



1
 On March 10, 2021, a grand jury returned a superseding indictment that charges Joseph Biggs
and other Proud Boys members Ethan Nordean, Zachary Rehl, and Charles Donohoe with
conspiracy to obstruct an official proceeding of Congress and interference with law enforcement
during a civil disorder in violation of 18 U.S.C. § 371, as well as violations of 18 U.S.C. §§
231(a)(3), 1361, 1512(c)(2), and aiding and abetting violations of same, and 18 U.S.C. §
1752(a)(1) and (2).

                                                 5
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 6 of 18




pictured were wearing Proud Boys colors of black and yellow, but were instead dressed

“incognito.” Indeed, Biggs, wearing glasses and a dark knit hat, can be seen below dressed in a

blue and grey plaid shirt.




       18.     Biggs and other identified leaders of the Proud Boys led a group to the First Street

pedestrian gate on the west side of the Capitol shortly before 12:53 p.m. As described above, a

group advanced toward the pedestrian gate and overwhelmed law enforcement officers. The

crowd, including several identified Proud Boys, unlawfully advanced toward the Capitol while

intentionally and forcibly removing metal barriers that had been deployed by law enforcement to

protect the Capitol and its occupants.




                                                6
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 7 of 18




       19.     Among those leading the walk to the next barrier were Proud Boys Dominic

Pezzola (in black hat and sunglasses below) and William Pepe (in flag bandana below).2 Upon

arriving at the next barrier, Pepe dragged a segment of the fence away, which left U.S. Capitol

Police officers temporarily without barrier.




2
  Dominic Pezzola and William Pepe were charged by indictment on January 29, 2021, in case
number 21-cr-52 (D.D.C.). Charges include conspiracy to interfere with law enforcement as well
as other individual charges, for their actions at and inside the U.S. Capitol on or about January 6,
2021. As described below, Pezzola has been photographed at Proud Boys rallies. The FBI also
executed search warrants at both Pezzola’s and Pepe’s residences and found Proud Boys
paraphernalia.




                                                 7
           Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 8 of 18




       20.     The next police line was overwhelmed by crowds and the crowd advanced to the

front of the U.S. Capitol. Additional people continued to arrive and gather on the west side of the

Capitol.

       21.     A person that I recognize as JACKMAN (on left) can be seen in the image below

standing in close proximity to Proud Boys members, including Biggs and Rehl (on right), who had

been leading the Proud Boys earlier in the day.




                                                  8
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 9 of 18




       22.    Individuals in the crowd continued to forcibly advance toward the Capitol building

past law enforcement who were attempting to stop them. Shortly before 2:13 p.m., and as seen in

the image below, Proud Boys member Dominic Pezzola used a riot shield that belonged to the

Capitol Police to break windows of the U.S. Capitol building. Pezzola and others then entered the

building through the window. Rioters entered the building and opened an adjacent door. The

damage to the window is estimated at over $1,000.




                                               9
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 10 of 18




       23.     Among the rioters who entered the building through the adjacent door was Biggs.

Biggs entered within approximately 50 seconds of the door’s opening. In a video posted publicly

on the social media site Parler, Biggs can be seen entering the Capitol. After entering, a voice off

camera said, “Hey Biggs, what do you gotta say?” Biggs smiled broadly and replied, “this is

awesome!” before pulling his gaiter up to cover his face.




                                                10
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 11 of 18




       24.    Your affiant and other members of law enforcement have studied video footage and

still photographs of the January 6, 2021, incursion of the U.S. Capitol. As described herein, the

images and video footage that I have reviewed, as well as the other facts gathered in this

investigation, establish that JACKMAN did unlawfully enter or remain in the U.S. Capitol as a

direct result of others’ destruction of federal property;; did corruptly obstruct the official

proceedings underway at the U.S. Capitol on January 6, 2021.

       25.    On or about January 22, 2021, federal agents with the FBI interviewed a witness

(W-1). W-1, a childhood friend of JACKMAN, reported to FBI that W-1 had texted JACKMAN

during the Capitol riots and asked JACKMAN whether he was involved. According to W-1,

JACKMAN texted back that he was, and subsequently texted a photo of himself inside the Capitol.

W-1 asserted that W-1 had deleted the text and picture, but W-1 asserted that before doing so, W-

1 had sent the text and picture to another individual (W-2). W-2 subsequently provided a

                                               11
         Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 12 of 18




photograph to the FBI that W-2 asserted W-2 had received from W-1. The photograph is displayed

below.




         26.   W-1 did provide the FBI with a link to a video that had been recorded by a reporter

and subsequently posted online. In the video, W-1 identified the person seen below in the red plaid

shirt with black gaiter as JACKMAN. The screen capture below shows JACKMAN walking up a

flight of stairs behind Proud Boy organizer, Joe Biggs. In the second image below, JACKMAN

can be seen with his hand on such person’s shoulder.




                                                12
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 13 of 18




       27.    Based on my extensive review of video footage of the events of January 6, 2021,

your affiant asserts that JACKMAN can also be seen in the image below standing in the gallery of

the Senate chamber.




                                              13
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 14 of 18




       28.     Another screen capture of the video appears to show JACKMAN taking a “selfie”

inside the Senate chamber. Notably, JACKMAN’s cell phone case appears to have insignia that is

associated with the Proud Boys (i.e., a yellow laurel wreath co-opted from the clothing brand, Fred

Perry). In the selfie, JACKMAN appears to be making a gesture that I recognize as commonly

used by members of the Proud Boys (i.e., the “okay” symbol).




       29.     Your affiant notes that the photograph that was provided by W-2 appears to be a

mirror image of the photo that could have been captured by a “selfie” taken in the preceding

paragraph.

                                                14
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 15 of 18




       30.     On or about January 19, 2021, federal agents with the FBI interviewed JACKMAN

at his residence. JACKMAN participated voluntarily. Among other things, JACKMAN stated that:

                a. He was a Proud Boys member and had been since 2016;

                b. He became involved in the Proud Boys to support Donald Trump;

                c. He was in Washington, D.C., on January 6, 2021;

                d. He went to Washington, D.C. to be a “visual representation, to support

                   President Trump and to stop the steal;”

                e. He believes the election was stolen;

                f. He and other Proud Boys were not there to infiltrate the Capitol as it was not

                   a sanctioned Proud Boys event; and

                g. He had “no comment” as to whether he was inside the Capitol on January 6,

                   2021, or if any pictures would show him inside.

       31.     Lawfully-obtained Google records show that a Google account associated with

telephone number attributed to JACKMAN was connected to Google services and was present in

or around the U.S. Capitol on January 6, 2021. Specifically, the Google records show that

JACKMAN entered the Capitol at or around 2:14 p.m. The Google records further show that he

was inside various locations within the Senate wing (i.e., the Northern end) of the Capitol, which

is consistent with the images included above. As discussed herein, the background of those images

indicates that the images were captured from inside the Senate chamber.

       32.     Lawfully obtained digital evidence from an account associated with Biggs included

a photograph of Proud Boys members Biggs, JACKMAN, and three other individuals on the steps



                                               15
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 16 of 18




on the east side of the Capitol during the riot on January 6, 2021. Three of the men appear to be

making a hand gesture that I recognize as one used by the Proud Boys.




       33.     At approximately 2:39 p.m., publicly available footage shows a group of

individuals that I recognize as Biggs, JACKMAN, and other identified and unidentified persons

moving back toward the Capitol. . Shortly thereafter, at approximately 2:40 p.m., JACKMAN

entered the Capitol building a second time.




                                               16
       Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 17 of 18




                                       CONCLUSION

      34.    Based on the foregoing, your Affiant submits that there is probable cause to believe

that Arthur JACKMAN did violate:

              a. 18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly obstruct, influence,

                 or impede any official proceeding—to include a proceeding before Congress—

                 or make an attempt to do so—here, the proceeding to certify the vote results of

                 the Electoral college; and

              b. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or

                 remain in any restricted building or grounds without lawful authority to do

                 so; and (2) knowingly, and with intent to impede or disrupt the orderly

                 conduct of Government business or official functions, engage in disorderly or

                 disruptive conduct in, or within such proximity to, any restricted building or

                 grounds when, or so that, such conduct, in fact, impedes or disrupts the


                                              17
        Case 1:21-cr-00378-TJK Document 1-1 Filed 03/26/21 Page 18 of 18




                  orderly conduct of Government business or official functions; or attempts or

                  conspires to do so. For purposes of Section 1752 of Title 18, a “restricted

                  building” includes a posted, cordoned off, or otherwise restricted area of a

                  building or grounds where the President or other person protected by the

                  Secret Service, including the Vice President, is or will be temporarily

                  visiting; or any building or grounds so restricted in conjunction with an event

                  designated as a special event of national significance.



                                                Respectfully submitted,


                                                Anthony Tomeo
                                                Task Force Officer
                                                Federal Bureau of Investigation




Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on March 26,
2021.

                            Digitally signed by G.
                            Michael Harvey
                            Date: 2021.03.26 12:10:34
                            -04'00'
       _________________________________________
       G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE




                                              18
